Citation Nr: 1440695	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-46 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral pes planus (flat feet).

2. Entitlement to an increased (compensable) rating for right hallux valgus.

3. Entitlement to an increased (compensable) rating for left hallux valgus, status-post Austin bunionectomy.  

4. Entitlement to a temporary disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Atlanta, Georgie, Regional Office (RO).  

A Travel Board hearing was held before the undersigned in July 2014.  A transcript of said hearing has been associated with the claims file.  At the time of said hearing, the Veteran (through his accredited representative) indicated that he was withdrawing the issue of entitlement to TDIU.  The Board will address the requested withdrawal below.  

The issues of entitlement to:  (1) an increased rating in excess of 30 percent for bilateral pes planus (flat feet); (2) an increased (compensable) rating for right hallux valgus; and (3) an increased (compensable) rating for left hallux valgus, status-post Austin bunionectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the July 2014 Travel Board hearing the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of entitlement to TDIU have been met, and no allegation of fact or law remains. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the July 2014 hearing before the undersigned Veterans Law Judge sitting at the RO, the accredited representative stated that the issue of entitlement to TDIU was being withdrawn.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of entitlement to TDIU.  38 C.F.R. § 20.204.  

Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the TDIU issue, and it is dismissed.  38 U.S.C.A. § 7105.  

	(CONTINUED ON NEXT PAGE)


ORDER

The issue of entitlement to TDIU is dismissed.  


REMAND

With respect to the Veteran's three increased-ratings claims, he contends in his substantive appeal received in November 2009 that the conditions have worsened.  Furthermore, he testified during his July 2014 Travel Board hearing that his pes planus and hallux valgus had worsened.  Finally, the Veteran's accredited representative stated during the 2014 hearing that the disabilities "have worsened over time."  

The aforementioned contentions were all made subsequent to the Veteran's most recent VA examination of the feet in September 2009.  The Board concludes that the Veteran's increased rating claims must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his service-connected foot disabilities.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify any private or VA treatment for the service-connected foot disabilities since September 2009, the date of the most recent VA examination.  Any necessary authorization for the release of records should be obtained from the records and any records identified should be requested.  All records obtained must be associated with the claims file.

2. Then, schedule the Veteran for a VA examination of the feet in order to assess the current severity of the Veteran's service-connected bilateral pes planus and hallux valgus.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the record.  All indicated tests should be performed and the findings reported in detail.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


